Comstock, C. J.
Appellees move to dismiss this appeal, for the reason that the assignment of errors does not comply -with rule six of this court, in this: That the full name of each party to the proceeding affected by the appeal is not set out in the assignment of errors.
The names of two remonstrators are set out in the assignment, and it appears from the record that there were others. No excuse is shown for the failure to comply with the rule. Under the decisions, the motion must he sustained. Ewbank’s Manual §§13, 120, 126, 146, 226; Rule VI of the Supreme and Appellate Courts; Barnett v. Bromley Mfg. Co. (1898), 149 Ind. 606; McClure v. Shelburn Coal Co. (1897), 147 Ind. 119; Big Four Bldg., etc., Assn. v. Olcott (1896), 146 Ind. 176; Hutts v. Martin (1895), 141 Ind. 701; Gourley v. Embree (1894), 137 Ind. 82; City of South Bend v. Thompson (1898), 19 Ind. App. 19; State v. Hodgin (1894), 139 Ind. 498.
Appeal dismissed.